Citation Nr: 1533530	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  09-00 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a right leg neurological disability, claimed as secondary to a back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1971 to May 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In May 2010, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  In July 2010 and July 2012 the case was remanded for additional development.  In September 2014 (regarding the heart disability claim), the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  In November 2014 and March 2015 the Board sought clarification of the VHA opinion.  The Veteran was provided copies of the VHA opinion and clarifications, and afforded opportunity to respond.

The issues of service connection for a back disability and a right leg neurological disability, claimed as secondary to a back disability are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

The Veteran's incidents of exercise-related syncope in service are not shown to have been manifestations of a heart disease process; mild tricuspid insufficiency and trace mitral insufficiency do not represent a disease process, but are incidental findings on a diagnostic study (echocardiogram) and are not, of themselves, disabilities for which service connection may be granted; a heart disease underlying such findings is not shown.

CONCLUSION OF LAW

Service connection for a heart disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in April 2007, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  He has had ample opportunity to respond; it is not alleged that notice was less than adequate.  

During the May 2011 Travel Board hearing the Veteran was advised of what is still needed to substantiate his claim; his testimony reflects awareness of what remains necessary.  Subsequent to the hearing this matter was remanded for further development.  The Board obtained a VHA expert opinion and clarifications.  The Veteran was provided copies and afforded opportunity to respond.  A hearing notice deficiency is not alleged.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran's service treatment records (STRs) and pertinent post-service treatment records are associated with the record.  By a July 2012 letter, the Veteran was asked to advise VA whether he has any additional records; he did not respond (and it is assumed there are none).  The AOJ secured VA treatment records from January 2005 to July 2011.  In August 2010 correspondence, Family Practice of Hampton Roads, a private health care provider, informed VA that, no new (since July 2005) medical evidence pertaining to the Veteran is available, and that his medical records had already been forwarded to VA.  The AOJ arranged for a VA heart examination in August 2010.  Because the examination report did not resolve all medical questions raised regarding the claimed heart disability, the Board obtained a VHA advisory medical opinion (and clarifications) in the matter.  The VHA medical opinion and clarifications are, cumulatively, deemed adequate for rating purposes.  

The Board finds that there has been compliance with its remand instructions (See Stegall v. West, 11 Vet. App. 268, 271 (1998)); and that the record as it stands includes adequate competent evidence to allow the Board to decide this matter.  No further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish service connection for a claimed disorder, there must be evidence of: (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disability first diagnosed after discharge may be service connected if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic diseases (including cardiovascular disease) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for cardiovascular disease).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

On the Veteran's January 1971 service entrance examination, his heart and vascular system were normal on clinical evaluation.  His STRs show that from October to December 1971 he was hospitalized for a fever of undetermined origin and anemia.  He was treated with penicillin and slowly recovered.  A heart murmur was not noted at that time.  In February 1972 he was seen at a Navy hospital complaining of light-headedness and "actual syncope" with running.  He reported dizziness with chest pain (only while running) with associated paresthesias in the hands.  He had experienced syncope about 5 times in 8 months.  He was given a provisional diagnosis of rule out recent rheumatic heart disease.  On examination, he had a grade II-III/VI systolic ejection murmur all over the precordium and loudest in the aortic area with slight carotid radiation.  The examiner noted the Veteran had a functional murmur with no hemodynamic significance and hyperventilation syndrome.  Possible aortic stenosis - recent rheumatic heart disease was also noted.  On May 1973 service separation examination the Veteran's heart and vascular system were normal on clinical evaluation.  

Postservice records show that, in May 1999, the Veteran was seen at a private hospital with complaints of intermittent chest pain, described as twitching with effort relieved by rest.  His admission diagnosis was possible unstable angina.  The final diagnosis was hypertension and atypical chest pain.  He underwent cardiac catheterization, selective coronary angiography and left ventriculogram.  Diagnostic testing did not find obstructive coronary artery disease; the symptoms were determined to most likely be non-cardiac and electrocardiogram (ECG) findings were noted to be probably non-specific and chronic.  No particular cardiac therapy was recommended.  The ECG was interpreted as showing unstable angina.  In January 2002, the Veteran was seen by his private physician for a follow-up of his hypertension.  Heart examination revealed a regular rate and rhythm, and no murmur was heard.  A February 2004 private physician's office note also notes a regular heart rate and rhythm.  A September 2006 VA treatment record notes regular heart rate and rhythm, with no murmur.

At the May 2010 Travel Board hearing, the Veteran testified that the cardiac symptoms he experienced postservice leading to cardiac catheterization were identical to those he experienced in service.  

On August 2010 VA examination, the Veteran reported that he complained of chest discomfort in service.  He stated he "fell out"  whenever he had a long run during his two years in the Marine Corp, and was hospitalized and found to have a heart murmur attributed to rheumatic heart disease.  He was released with complaints of chest discomfort continuing throughout his period of service.  He did not have a history of myocardial infarction, rheumatic fever, hypertensive heart disease, heart rhythm disturbance, or congestive heart failure,.  His history was positive for hypertension, valvular heart disease, including prosthetic valve and fatigue.  The diagnosis was mild tricuspid insufficiency, minimal mitral insufficiency, possibly due to rheumatic heart disease.  The examiner opined that the Veteran did not have an active ischemic cardiovascular condition; but that there was some suggestion that he had valvular heart disease.  An echocardiogram demonstrated mild tricuspid and slight mitral insufficiency which could be attributed to undiagnosed rheumatic heart disease but could just as easily have been congenital.  The examiner noted that he did not find documentation of a heart murmur on service entrance physical, but that the murmurs are so slight clinically that they could easily be overlooked.  He concluded that although the diagnosed murmurs could be connected to the Veteran's reported exercise intolerance on active duty, it is less likely than not that his currently reported condition is related to his military service.  The rationale for the opinion was that the Veteran was able to complete his service enlistment and was not separated for medical reasons.  No cardiac condition was diagnosed while he was on active duty, although murmurs were intermittently appreciated (and on one occasion attributed to rheumatic heart disease).  If there had been a cardiac condition of any severity, the extreme physicality of an enlistment in the Marine Corp would have uncovered it and he would have either been treated or released on a medical discharge.  Thus, his exercise intolerance on active duty was likely related to conditions other than of the heart.  

The Board sought a VHA medical expert advisory opinion (with clarifications) in this matter.  In the VHA opinion received in October 2014 and clarifying opinions received in December 2014 and April 2015, the expert noted that the Veteran's diagnoses of mild tricuspid insufficiency and trace mitral insufficiency do not represent a disease process and are incidental findings on echocardiogram.  The consulting expert explained that the Veteran underwent cardiac catheterization and an echocardiogram, which showed normal left ventricular pressure, functions and normal chamber sizes.  He opined that there is less than a 50 percent probability that the trace tricuspid insufficiency and trace mitral insufficiency account for the Veteran's complaints, and that the trace tricuspid insufficiency and trace mitral insufficiency are unrelated to shortness of breath or occasional syncope during his military service.  

The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought.  

The Veteran's complaints of chest pain and syncope during long runs in service were extensively evaluated and were not found to represent a cardiac disease.  Furthermore, there is no evidence that cardiovascular disease was manifested in the first postservice year.  Consequently service connection for a heart disease on the basis that such disease became manifest in service and persisted, or on a presumptive basis (for cardiovascular disease as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

What remains for consideration is whether or not the Veteran's postservice complaints and findings of mild tricuspid insufficiency and trace mitral insufficiency on diagnostic studies represent a chronic disease process which may be related to his active service.  That is a medical question that requires competent medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  All of the medical evidence in this matter is to the effect that the Veteran is not shown to have a cardiac disease process.  While valvular disease related to old rheumatic fever has been suspected the Veteran's private providers, VA examiners and consulting expert have ultimately determined/opined that a cardiac disease is not shown. Incidental findings on an echocardiogram referable to the heart (but not found to represent a heart disease) are not a disability for which service connection may be granted.

The Veteran's own statements alleging he has a heart disease incurred in service are not competent evidence in this matter.  He is a layperson, does not propose to have any medical expertise, and does not cite to supporting medical opinion or treatise.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau, 492 F.3d at 1377.

In the absence of proof of a present heart disability, there is no valid claim of service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The preponderance of the evidence is against the claim of service connection for a heart disability, and the appeal in this matter must be denied.  

[The Board observes that competent evidence that the Veteran has a heart disease could be a basis for reopening his claim.]


ORDER

Service connection for a heart disability is denied.


REMAND

While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran.
Regarding the service connection for a back disability claim, on January 1971 service enlistment examination/history report, the Veteran reported a history of back muscle spasm in 1968; the physician noted it was a low back strain.  On clinical evaluation the physician noted mild scoliosis [a defect] which was asymptomatic.  His STRs are silent for complaints, findings, treatment or diagnosis relating to the back (other than an October notation that he underwent a lumbar puncture/spinal tap for evaluation of hepatitis).  On May 1973 service separation examination the spine was normal on clinical evaluation.  

Back scoliosis, a developmental defect, was noted on the Veteran's service entrance examination and the presumption of soundness on induction does not apply to such defect.  See 38 U.S.C.A. § 1111.  Furthermore, a congenital or developmental abnormality is not of itself a compensable disability.  38 C.F.R. §§ 3.303(c), 4.9.  However, service connection may be granted for disability due to aggravation of a congenital abnormality by superimposed disease or injury in service.  See Carpenter v. Brown , 8 Vet. App. 240, 245 (1995).  

At the May 2010 Travel Board hearing, the Veteran testified that his back disability noted on service entrance examination (the scoliosis defect noted on entrance) increased in severity during active duty as a result of his duties therein.  He stated that during service in 1971 he started having extreme backache, headache, and slight fever related to walking on guard duty.  He was seen by a corpsman and returned the next day when the back pain became worse.  He was eventually hospitalized due to high fever.  He stated that various testing was done, including a lumbar puncture spinal tap.  He recovered in approximately three months.  He asserted that the problem then was due to a back disability.  He also stated that he was a field radio operator, which involved carrying the additional 30 pound weight of a radio, along with a 60-pound rucksack, when they went on marches in service.  He stated that he had severe arthritis diagnosed.  

Postservice treatment records from 2004 to 2010 show treatment for complaints of back pain.  A June 2010 VA treatment report notes the Veteran was seen with complaints of low back pain; and the diagnosis was chronic low back pain.  August 2010 lumbar spine x-rays found mild sclerosis of both sacroiliac joints, possibly secondary to an inflammatory arthropathy such as ankylosing spondylitis.  

While the record shows that (contrary to the veteran's recent reports) his lumbar puncture in service was for evaluation of hepatitis, and not musculoskeletal disability, nonetheless, it is clearly shown that he underwent such invasive procedure in service.  He alleges his current back disability is related to the lumbar puncture procedure in service-represents pathology superimposed on pre-existing scoliosis.  Postservice medical evidence shows he has sclerosis of both sacroiliac joints.  Whether or not a current back disability is related to (may have been aggravated by) a procedure such as a spinal tap in service (or other incident in service) is a medical question not adequately answered by the medical evidence now in the record.  Accordingly, an examination to secure an advisory medical opinion in this matter is necessary.  See McClendon v. Nicholson, 20 Vet. App. 27 (2006).

The claim of service connection for right leg neurological disability, as secondary to a back disability, is inextricably intertwined with the claim of service connection for a back disability, and consideration of that claim must be deferred pending resolution of the claim of service connection for a back disability.  

At the May 2010 hearing the Veteran's representative noted that all the Veteran's treatment is by VA.  The most recent VA treatment records in the record are dated in July 2011.  As reports of ongoing VA treatment are constructively of record (and are likely to contain pertinent information), they must be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record updated clinical records of all VA treatment the Veteran has received for a back disability or a neurological disability of the right lower extremity since July 2011.

2.  The AOJ should then arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his claimed back disability.  The Veteran's VA record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide an opinion that responds to the following:

a) Identify (by diagnosis) each back disability entity found (noting specifically the sclerosis of both sacroiliac joints found on August 2010 VA x-ray).

b) Please identify the likely etiology of each back disability diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's service, to include as due to a lumbar puncture procedure therein, or carrying the additional weight of a 30-pound radio on marches in service.

c) Does any back pathology currently shown represent pathology superimposed during service (or by activity therein) on the scoliosis noted on induction?

The examiner must include rationale with all opinions. 

3.  After completion of any further development deemed necessary (such as for a medical opinion as to whether any right leg neurological disability shown is secondary to back disability shown to be related to service), the AOJ should review the record and readjudicate the claims remaining on appeal.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


